DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 8, 9, filed Feb. 1st, 2021, with respect to drawings, claim objections, 112(b) and 112(f) rejections have been fully considered and are persuasive.  The associated rejections/objections of July 31 have been withdrawn. 
Applicant's arguments filed Feb. have been fully considered but they are not persuasive. 
Regarding the use of Gustafson et al. to rejection claim 1: examiner did not assert that Gustafson et al. taught a mean torque because as of the date the office action was written (July 31.  However, in view of the amendment Gustafson et al. teach computing mean torque see at least [0176].
Applicant’s arguments regarding rejections of claims 5 and 16 are also not persuasive for the same reason highlighted above. Additionally, Carl et al. was not used for the teaching of a microcontroller, rather Carl et al. was used for the teaching of obtaining measurements at a frequency of at least 5, at least 20, or at least 30 times per second. 
Examiner also notes that 37 C.F.R. 1.121 outlines the requirements for making amendments, particularly “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” (see 37 C.F.R. 1.121 (c)(2)). For at least the amendment made to claim 14, amendments were made but were not properly struck through. In this case, “according to claim 1” has been deleted from the body of the claim and not struck through as required by 37 C.F.R. 1.121. Also, this amendment is substantial as it now makes claim 14 an independent claim from which claims 15-20 depend rather than dependence on claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2015/0351819 A1).
Regarding claim 1, Gustafson et al. disclose a surgical tool system fig. 2 comprising: a) a surgical tool configured to install a fixator in a biological tissue [0025]; b) a first sensor fig. 1 (110) [0026], a second sensor fig. 1 (100) [0029]… in communication with the surgical tool, wherein the first sensor is configured to obtain torque measurements [0025], the second sensor is configured to obtain one or more rotational acceleration measurements [0029]… c) a microcontroller fig. 2 (140) configured to i) receive measurements from the first, second, and third sensors and calculate at least one torque parameter, and at least one energy-rotation parameter 

However, Gustafson et al. do not explicitly disclose the surgical tool system with a third sensor configured to obtain time measurements. 
Regarding claim 1, Gustafson et al. disclose the inertial measurement unit 100 collecting velocity and acceleration data. As velocity is the rate of displacement over time and acceleration the rate of change in velocity over time, it is given that to obtain velocity and/or acceleration, collection of time measurements are required. 
It would have been obvious to one of ordinary skill at the time of invention to have provided an additional sensor for the purpose of capturing time as it would provide a sensing means to be used in combination with the second sensor in order to calculate acceleration and velocity. 
Regarding claim 2, Gustafson et al. disclose the surgical tool system of claim 1, wherein the system further comprises a power source fig. 2 (200). 	Regarding claim 3, Gustafson et al. disclose the surgical tool system of 
Regarding claim 4, Gustafson et al. disclose the surgical tool system of claim 1, wherein the microcontroller adjusts the tool such that the at least one torque parameter and the at least one energy parameter are maintained substantially within the one or more optimal ranges [0025, 0439-0450, where “based on the parameter… cause the motor to operate at the second speed, in which the second speed does not equal the first speed”].
Regarding claim 6, Gustafson et al. disclose the surgical tool system of claim 1, wherein one or more optimal ranges are generated based in part on one or more factors selected from age, gender, height, weight, body mass index, race, and bone mineral density [0071-0073].
Regarding claim 7, Gustafson et al. disclose the surgical tool system of claim 1, wherein the feedback mechanism is a visual feedback mechanism [0166].
Regarding claim 8, Gustafson et al. disclose the surgical tool system of claim 1, wherein the feedback mechanism is a tactile feedback mechanism [0035].
Regarding claim 9, Gustafson et al. disclose the surgical tool system of claim 1, wherein the one or more torque parameters are selected from peak torque and mean torque [0020, 0021, 0176].  	Regarding claim 10, Gustafson et al. disclose the surgical tool system of 
Regarding claim 11, Gustafson et al. disclose the surgical tool system of claim 1, wherein the fixator is a pedicle screw [0024].
Regarding claim 12, Gustafson et al. disclose the surgical tool system of claim 1, wherein the fixator is a cortical screw [0017].
Regarding claim 13, Gustafson et al. disclose the surgical tool system of claim 1, wherein the system further comprises a wireless transmitter module for data transmission and storage [0030].
Regarding claim 14, Gustafson et al. disclose a method for installing a fixator in a biological tissue fig. 3, the method comprising: a) loading a fixator to a surgical tool system [0056], b) operating the surgical tool system to start installing the fixator in the biological tissue fig. 3 (300), c) measuring one or more torque measurements, one or more rotational acceleration measurements, and one or more time measurements [0172], d) calculating one or more torque parameters fig. 3 (305), one or more energy-rotation parameters [0056, 0057], e) communicating to a user a signal reflecting whether the values of the one or more torque parameter and the one or more energy parameter fall outside one or more optimal ranges [0122] fig. 3 (330), and f) adjusting the operation of the tool such that values of the one or more torque parameters and one or more energy-rotation parameters are within the one or more optimal ranges fig. 3 (335, 345), if the values the outside the optimal ranges, and g) repeating step c)-f) until the installation is complete fig. 3.

Regarding claim 17, Gustafson et al. disclose the method of claim 14, wherein the signal is a visual signal fig. 1 (120) [0035].
Regarding claim 18. Gustafson et al. disclose the method of claim 14, wherein the signal is a tactile signal [0035]. 
Regarding claim 19, Gustafson et al. disclose the method of claim 14, wherein the fixator is a pedicle screw [0024] or a cortical screw.
Regarding claim 20, Gustafson et al. disclose the method of claim 14, wherein the method further comprises transmitting data from the tool via a wireless transmitter module [0030].
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2015/0351819 A1) in view of Carl et al. (US 2005/0116673 A1).
Regarding claim 5, Gustafson et al. disclose the surgical tool system of claim 1. 
However, Gustafson et al. do not disclose wherein the first, second, and third sensors are configured to obtain measurements at a frequency of at least 5, at least 20, at least 40, or at least 60 Hz.
Regarding claim 5, Carl et al. disclose wherein the first, second, and third sensors are configured to obtain measurements at a frequency of at least 5, at least 20, at least 40, or at least 60 Hz [0065].
It would have been obvious to one of ordinary skill in the art at the time of filing to have measurements taken at these various frequencies as it is taught by Gustafson et al. in [0153]: “periodically may include the case of “continuous” measurement where the high frequency of measurement exceeds the ability of the user to perceive the discrete period.” In general, the range of perceivable/ noticeable frequency of human sight is ~50-60 Hz (Kulkarni, Sanjeev. “The Human Auditory and Visual Systems.” 1999-2001. https://www.princeton.edu/~cuff/ele201/kulkarni_text/human.pdf.). Additionally, Carl et al. discloses a control system for a tool with a sampling frequency of 10 kHz/min.
Regarding claim 16, Gustafson et al. and Carl et al. disclose the method of claim 14, wherein the measurements are performed at a frequency of at least 10, at least 12, at least 15, at least 20, or at least 30 times per second [0065 of Carl et al. as a “sampling frequency of 10 kHz” equals 10,000 times per second].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/L.N./          Examiner, Art Unit 3775                                                                                                                                                                                              

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775